DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 9/14/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stabacinskiene et al. U.S. PGPUB No. 20130014528.

Regarding claim 1, Stabacinskiene discloses (with respect to figure 4E) an object receiving container 232’ for receiving at least one object 235 which is examinable, analyzable and/or processable at cryo-temperatures (“cryogenic specimen holder” [Abstract]), comprising: at least one first container unit (the lower portion of 232a); at least one cavity for receiving the object (illustrated in figure 4E, where the cavity is the portion above supporting surface 234 on which the specimen 235 is placed), wherein the cavity is arranged at the first container unit (lower 232a); at least one second container unit (the upper portion of 232a), which is embodied to be movable relative to the first container unit (lower 232a), wherein the second container unit (upper 232a) is able to be brought into a first position and/or into a second position relative to the first container unit (lower 232a), wherein the second container unit (upper 232a) in the second position covers the cavity arranged at the first container unit (“Specimen cartridge 232' is provided with a clamshell design having a hinge, which is pivotable to open and close in order to load the specimen 235 therein on supporting surface 234” [0052]); and at least one fastening device 232b which is arranged at the first container unit (lower 232a) or at the second container unit (upper 232a) for arranging the object receiving container 232’ at a holding device 230a (“Cartridge clamp 232b is hinged and pivots to engage tongue 230a in a snap fit and is restrained in a closed position by rod 232c” [0052]).

Regarding claim 2, Stabacinskiene discloses that the second container unit (upper 232a) is arranged at a displacing device (“hinge” [0052]) in such a way that the second container unit (upper 232a) is able to be displaced into the first position and/or second position relative to the first container unit (lower 232a). “Specimen cartridge 232' is provided with a clamshell design having a hinge, which is pivotable to open and close in order to load the specimen 235 therein on supporting surface 234” [0052].

Regarding claim 3, Stabacinskiene discloses that the object receiving container 232’ comprises at least one hinge device (“hinge” [0052]) which is arranged both at the first container unit and the second container unit (since the hinge of paragraph [0052] connects the upper and lower portions of base 232a) is able to be brought into the first position and/or into the second position relative to the first container unit ([0052]).

Regarding claim 4, Stabacinskiene discloses that the fastening device comprises a clamping device (“Cartridge clamp 232b is hinged and pivots to engage tongue 230a in a snap fit and is restrained in a closed position by rod 232c” [0052]).

Regarding claim 5, Stabacinskiene discloses a fastening device arranged at the first container unit (lower 232a) or second container unit (upper 232a) having at least one first spring end and at least one second spring end, the first spring end and the second spring end are arranged at a distance from one another, and the first spring end is embodied to be movable relative to the second spring end (“A wave spring 236c exerts and inward force on tip 230 to further reduce vibration and ensure proper location of the axial movement of conductor rod 505” [0049]).

    PNG
    media_image1.png
    477
    760
    media_image1.png
    Greyscale


Regarding claim 6, Stabacinskiene discloses that the first spring end has a first engagement opening (underneath the spring 236c) for the engagement of an actuation tool, and the second spring end has a second has a second engagement opening (underneath the spring 236c) for the engagement of the actuation tool 230 (as illustrated in figure 4E).

Regarding claim 7, Stabacinskiene discloses that the first container (lower 232a) unit has a first surface, wherein the first surface is arranged in a first plane, the second container unit (upper 232a) has a second surface, wherein the second surface is arranged in a second plane, in the second position of the second container unit relative to the first container unit, the first surface of the first container unit rests against the second surface of the second container unit in such a way that the cavity is covered by the second surface of the second container unit and in the first position of the second container unit relative to the first container unit, the first surface of the first container unit is arranged with respect to the second surface of the second container unit in such a way that the first plane is aligned with respect to the second plane as follows: the first plane is aligned parallel to the second plane (as illustrated in figure 4E).

Regarding claim 8, Stabacinskiene discloses that the cavity has at least one first cavity opening (above supporting surface 234) and at least one second cavity opening (the space below specimen 235 in figure 4E), the second container unit (upper 232a) cover the first cavity opening (as illustrated in figure 4E) in the second position of the second container unit (upper 232a) relative to the first container unit (lower 232a), and wherein a covering device 235 for covering the second cavity opening is arranged at the second cavity opening (as illustrated in figure 4E).

Regarding claim 9, Stabacinskiene discloses that the first cavity opening (above supporting surface 234) and the second cavity opening (the space below specimen 235 in figure 4E) are arranged opposite one another (as illustrated in figure 4E).

Regarding claim 10, Stabacinskiene discloses that the covering device 235 is embodied as a sliding device (since specimen 235 slides: “Specimen cartridge 232 is adapted for slidable displacement in a lateral direction in and out of cartridge housing 506 when a lateral force is applied to the actuator rod 240 by turning rotational knob 248” [0053]).

Regarding claim 11, Stabacinskiene discloses (with respect to figure 4E) an object receiving container 232’ for receiving at least one object 235 which is examinable, analyzable and/or processable at cryo-temperatures (“cryogenic specimen holder” [Abstract]), comprising: at least one first container unit (the lower portion of 232a); at least one cavity for receiving the object (illustrated in figure 4E, where the cavity is the portion above supporting surface 234 on which the specimen 235 is placed), wherein the cavity is arranged at the first container unit (lower 232a); at least one second container unit (the upper portion of 232a), which is embodied to be movable relative to the first container unit (lower 232a), wherein the second container unit (upper 232a) is able to be brought into a first position and/or into a second position relative to the first container unit (lower 232a), wherein the second container unit (upper 232a) in the second position covers the cavity arranged at the first container unit (“Specimen cartridge 232' is provided with a clamshell design having a hinge, which is pivotable to open and close in order to load the specimen 235 therein on supporting surface 234” [0052]); and at least one fastening device 232b which is arranged at the first container unit (lower 232a) or at the second container unit (upper 232a) for arranging the object receiving container 232’ at a holding device 230a (“Cartridge clamp 232b is hinged and pivots to engage tongue 230a in a snap fit and is restrained in a closed position by rod 232c” [0052]); at least one holding device, which comprises a receptacle 506’, wherein the fastening device 232b of the object receiving container 232’ is arranged at the receptacle 506’ (as illustrated in figure 4D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammadi-Gheidari et al. U.S. PGPUB No. 2018/0323036 in view of Stabacinskiene et al. U.S. PGPUB No. 20130014528.

Regarding claim 12, Mohammadi-Gheidari discloses a beam apparatus for imaging, analyzing and/or processing an object (“Charged-particle microscopy is a well-known and increasingly important technique for imaging microscopic objects, particularly in the form of electron microscopy” [0009]), comprising: at least one beam generator 4 for generating a beam B; at least one objective lens 14 for focusing the beam onto the object S; at least one display device for displaying an image and/or an analysis of the object S (“the electron flux can form a static image (or diffractogram) that can be processed by controller/processor 20 and displayed on a display device (not depicted)” [0070]); at least one cooling device for cooling the object S to cryo-temperature (“an optional cooling device (not depicted) can be brought into intimate thermal contact with the specimen holder H, so as to maintain it (and the specimen S thereupon) at cryogenic temperatures” [0068]); and at least one object receiving container H for receiving at least one object S, wherein the at least one object S is examinable, analyzable and/or processable at cryo-temperatures ([0068]), wherein the at least one object receiving container is arranged at the cooling device ([0068]). Mohammadi-Gheidari discloses the claimed invention except that while Mohammadi-Gheidari discloses an object receiving container arranged at the cooling device, there is no explicit disclosure of the claimed structure of the object receiving container.
Stabacinskiene discloses (with respect to figure 4E) an object receiving container 232’ for receiving at least one object 235 which is examinable, analyzable and/or processable at cryo-temperatures (“cryogenic specimen holder” [Abstract]), comprising: at least one first container unit (the lower portion of 232a); at least one cavity for receiving the object (illustrated in figure 4E, where the cavity is the portion above supporting surface 234 on which the specimen 235 is placed), wherein the cavity is arranged at the first container unit (lower 232a); at least one second container unit (the upper portion of 232a), which is embodied to be movable relative to the first container unit (lower 232a), wherein the second container unit (upper 232a) is able to be brought into a first position and/or into a second position relative to the first container unit (lower 232a), wherein the second container unit (upper 232a) in the second position covers the cavity arranged at the first container unit (“Specimen cartridge 232' is provided with a clamshell design having a hinge, which is pivotable to open and close in order to load the specimen 235 therein on supporting surface 234” [0052]); and at least one fastening device 232b which is arranged at the first container unit (lower 232a) or at the second container unit (upper 232a) for arranging the object receiving container 232’ at a holding device 230a (“Cartridge clamp 232b is hinged and pivots to engage tongue 230a in a snap fit and is restrained in a closed position by rod 232c” [0052]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohammadi-Gheidari with the sample holder of Stabacinskiene in order to provide a device which properly secures a sample for transmission electron microscopy and which provides a specific structure for cooling the sample to cryogenic temperatures.

Regarding claim 13, Mohammadi-Gheidari discloses a beam apparatus for imaging, analyzing and/or processing an object (“Charged-particle microscopy is a well-known and increasingly important technique for imaging microscopic objects, particularly in the form of electron microscopy” [0009]), comprising: at least one beam generator 4 for generating a beam B; at least one objective lens 14 for focusing the beam onto the object S; at least one display device for displaying an image and/or an analysis of the object S (“the electron flux can form a static image (or diffractogram) that can be processed by controller/processor 20 and displayed on a display device (not depicted)” [0070]); at least one cooling device for cooling the object S to cryo-temperature (“an optional cooling device (not depicted) can be brought into intimate thermal contact with the specimen holder H, so as to maintain it (and the specimen S thereupon) at cryogenic temperatures” [0068]); and at least one object receiving container H for receiving at least one object S, wherein the at least one object S is examinable, analyzable and/or processable at cryo-temperatures ([0068]), wherein the at least one object receiving container is arranged at the cooling device ([0068]). Mohammadi-Gheidari discloses the claimed invention except that while Mohammadi-Gheidari discloses an object receiving container arranged at the cooling device, there is no explicit disclosure of the claimed structure of the object receiving container.
Stabacinskiene discloses (with respect to figure 4E) an object receiving container 232’ for receiving at least one object 235 which is examinable, analyzable and/or processable at cryo-temperatures (“cryogenic specimen holder” [Abstract]), comprising: at least one first container unit (the lower portion of 232a); at least one cavity for receiving the object (illustrated in figure 4E, where the cavity is the portion above supporting surface 234 on which the specimen 235 is placed), wherein the cavity is arranged at the first container unit (lower 232a); at least one second container unit (the upper portion of 232a), which is embodied to be movable relative to the first container unit (lower 232a), wherein the second container unit (upper 232a) is able to be brought into a first position and/or into a second position relative to the first container unit (lower 232a), wherein the second container unit (upper 232a) in the second position covers the cavity arranged at the first container unit (“Specimen cartridge 232' is provided with a clamshell design having a hinge, which is pivotable to open and close in order to load the specimen 235 therein on supporting surface 234” [0052]); and at least one fastening device 232b which is arranged at the first container unit (lower 232a) or at the second container unit (upper 232a) for arranging the object receiving container 232’ at a holding device 230a (“Cartridge clamp 232b is hinged and pivots to engage tongue 230a in a snap fit and is restrained in a closed position by rod 232c” [0052]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohammadi-Gheidari with the sample holder of Stabacinskiene in order to provide a device which properly secures a sample for transmission electron microscopy and which provides a specific structure for cooling the sample to cryogenic temperatures.

Regarding claim 14, Mohammadi-Gheidari discloses that the beam apparatus is embodied as a particle beam apparatus, the beam generator 4 is embodied to generate a particle beam with charged particles (“a small-emission-area source (such as a CFEG electron source) 4 produces a beam B of electrons that propagates along an electron-optical axis B′” [0067]), the beam apparatus comprises at least one scanning device 12 for scanning the particle beam over the object (“the image in question will be accumulated during a scanning motion of the irradiating electron beam” [0011]), and the beam apparatus comprises at least one detector 30 for detecting interaction particles and/or interaction radiation, which result/results from an interaction of the particle beam with the object (“At camera 30, the electron flux can form a static image (or diffractogram) that can be processed by controller/processor 20 and displayed on a display device (not depicted)” [0070]).

Regarding claim 16, Mohammadi-Gheidari discloses that the beam apparatus is an electron beam apparatus (“The electron beam B will interact with the specimen S in such a manner as to cause various types of “stimulated” radiation to emanate from the specimen S, including (for example) secondary electrons, backscattered electrons, X-rays and optical radiation (cathodoluminescence)” [0069]).

Regarding claim 17, Mohammadi-Gheidari discloses that the beam apparatus is a light beam apparatus, and the beam generator is embodied to generate light beams (when by the interaction of electrons with the sample): “The electron beam B will interact with the specimen S in such a manner as to cause various types of “stimulated” radiation to emanate from the specimen S, including (for example) secondary electrons, backscattered electrons, X-rays and optical radiation (cathodoluminescence)” [0069].

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammadi-Gheidari et al. U.S. PGPUB No. 2018/0323036 in view of Stabacinskiene et al. U.S. PGPUB No. 20130014528 in further view of Zewail et al. U.S. PGPUB No. 2016/0005566.

Regarding claim 15, Mohammadi-Gheidari discloses that the beam generator 4 is embodied as a first beam generator 4 and the particle beam B is embodied as a first particle beam B with first charged particles, wherein the objective lens 14 is embodied as a first objective lens for focusing the first particle beam B onto the object S. However, there is no explicit disclosure of a second beam generator and second objective lens.





Stabacinskiene discloses an object receiving container for receiving at least one object which is examinable, analyzable and/or processable at cryo-temperatures, comprising: at least one first container unit; at least one cavity for receiving the object, wherein the cavity is arranged at the first container unit; at least one second container unit, which is embodied to be movable relative to the first container unit, wherein the second container unit is able to be brought into a first position and/or into a second position relative to the first container unit, wherein the second container unit in the second position covers the cavity arranged at the first container unit; and at least one fastening device which is arranged at the first container unit or at the second container unit for arranging the object receiving container at a holding device.
	Zewail discloses a transmission electron microscope for generating first and second electron beams from first and second electron beam sources 111 and 112 (“the optical pulses 115 used to generate the electron beams from the multiple cathodes” [0036]), and first and second objective lenses (illustrated in figure 1A) for focusing the electron beams.
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohammadi-Gheidari with the plural electron beam microscope of Zewail in order to increase throughput of the transmission electron microscope by inspecting a sample with plural electron beams simultaneously.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881